REASONS FOR ALLOWANCE
[1]	The following is an examiner’s statement of reasons for allowance: The instant invention is related to an object detecting system.

[2]	Prior art was found for the claims as follows:
Byrne et al. (Byrne) [US 2010/0305857 A1] discloses the following claim limitations:
An object detecting system (FIG.1) for a vehicle ([0007], unmanned aircraft), comprising: 
at least one image capture device (102) configured to acquire a plurality of images of an area in front of the vehicle ([0022], sequential images are captured); 
a data interface (FIG. 1, link from camera 102 to computing device 100); and 
at least one processing device (100) programmed to;
 receive the plurality of images via the data interface ([0022], sequential images are received and compared); 
compare a first image to a second image, and based on the comparison, determine a focus of expansion of an object in the area in front of the vehicle ([0022], sequential images are received and compared to determine expanding objects); 
determine a boundary associated with the object based on at least one of the first image or the second image ([0022], contours of an object are determined).

[3]	Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “determine, based on the focus 

[4]	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

[5]	Claims 17-36 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A WILLIAMS whose telephone number is (571)270-7579.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488